Order unanimously reversed and matter remitted to Erie County Court for a hearing. Memorandum: Defendant was convicted of robbery, second .degree, in March, T955, upon his plea of guilty. He now seeks eoram nobis relief and alleges that his plea was induced by coercion and duress in that his wife was arrested and both she and appellant were threatened that she would be imprisoned unless defendant entered a guilty plea. Acting on these threats, it is alleged appellant changed his plea to guilty. The former determination of County Court made in July, 1965, was not reviewed by this court and is not binding on us. The issues presented should be the subject of a hearing where appellant should be represented by counsel if he malíes a proper request therefor. (Appeal from order of Erie County Court denying, without a hearing, motion to vacate a judgment of conviction for robbery, second degree, rendered May 2, 1955.) Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.